Citation Nr: 1211210	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  03-18 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a blood disease and/or mycoplasma, including claimed as due to an undiagnosed illness. 

2.  Entitlement to service connection for headaches, including claimed as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his father 




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from July 1988 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issues on appeal were previously remanded by the Board in November 2007. 

The Veteran testified before a Veterans Law Judge in April 2004.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran testified before the Board in April 2004.  In January 2012, the Veteran was informed that the Veterans Law Judge who conducted the April 2004 hearing was no longer at the Board (due to retirement) and that the law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).   He was informed that he had the right to a new hearing.  In February 2012, the Veteran stated that he wanted a new hearing before the Board at the RO.  Because Travel Board hearings are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a Travel Board hearing at the RO at the earliest opportunity, following the usual procedures as set forth in 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2011).  Then, the RO should return the claims file to the Board in accordance with current appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


